—In a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating Angel Del Villar as a candidate in a primary election to be held on September 11, 2001, for the *456nomination of the Democratic Party as its candidate for the public office of Member of the City Council, City of New York, for the 21st Council District, the petitioner appeals from a final order of the Supreme Court, Queens County (Plug, J.), dated August 14, 2001, which denied the petition and dismissed the proceeding as academic.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in Matter of Vekiarelis v Del Villar (286 AD2d 464 [decided herewith]). Bracken, P. J., Luciano, Feuerstein, Schmidt and Adams, JJ., concur.